Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE

This action is in reply to the RCE submission filed on 07/22/2022.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 07/22/2022 have been entered.
The objection applied to claims 16 and 22 is withdrawn in response to applicant’s amendments resolving the typographical deficiencies noted in the previous office action, the §112(b) rejection of claim 6 is withdrawn in response to applicant’s amendment removing the indefinite claim language, and the §103 rejection of claims 1, 2, 6, 7, 10-12, 14, 16-18, 20-23, 25-27, and 29-30 is withdrawn in response to applicant’s amendment.
Claims 1, 2, 6, 7, 10-12, 14, 16-18, 20-23, 25-27, and 29-30 are pending and allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2022 is compliance with the provisions of 37 CFR 1.97 and has been entered into the record.

REASONS FOR ALLOWANCE
Allowed Claims:  Claims 1, 2, 6, 7, 10-12, 14, 16-18, 20-23, 25-27, and 29-30 are allowed, wherein claims 1, 16, and 20 are independent and the balance of claims are dependent therefrom.

Reasons for Allowance:
The present invention is directed to a system, method, and non-transitory computer-readable storage medium for managing assignments of field professionals based on real-time information related to unplanned events likely to interfere with completion of a task.
The closest prior art of record, Mitchell et al. (US 2014/0172482), is directed to a technician control system for controlling scheduling and dispatch operations for work orders.  Mitchell teaches several features recited in independent claims 1/16/20 including, for example, transmitting to a first client device associated with a field professional, via a network, information about a daily schedule of assigned tasks associated with a set of requests for on-site services; processing real-time Global Positioning System (GPS) location data obtained from the first client device, the GPS location data indicating a location of the field professional; determining a time window associated with a field professional based, at least in part, on the daily schedule of assigned tasks and the determination that the unplanned event is likely to interfere with the field professional completing the first task; unassigning the first task such that second task information stored in association with the first task is updated (See Final Rejection mailed 03/22/2022 for prior art citations pertinent to the above-noted claim features).
However, Mitchell et al. and the other prior art references of record do not teach or render obvious the claim features for applying a traffic route model to the first traffic information such that weights are assigned to segments of a plurality of routes to the location associated with the first task and determining, based at least in part on the weights, that the unplanned event is likely to interfere with the field professional completing the first task, as recited and arranged in combination with the other limitations recited in independent claim 1 and as similarly encompassed by independent claims 16 and 20, thus rendering claims 1/16/20 and their respective dependent claims as allowable over the prior art.
With respect to withdrawal of the §101 rejection in the previous Office Action, the §101 rejection has been withdrawn based on a finding that, when evaluated in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”), the claimed invention integrates the judicial exception into a practical application.  In particular, although when evaluated under Step 2A Prong One of the eligibility inquiry the claims have been determined to recite a judicial exception (abstract idea) falling under the “Certain Methods of Organizing Human Activity” abstract idea grouping, when further evaluated under Step 2A Prong Two of the eligibility inquiry, the additional elements directed to a database system implemented using a server, a first client device, a network, automatically obtaining, via a network, real-time information at predetermined time intervals from one or more sources including a weather monitoring system (WMS), the real-time information including weather information; automatically determining using the real-time information, existence of an unplanned event, the unplanned event including a weather event, processing real-time GPS location data…indicating a location of a field professional, processing first traffic information including real-time traffic information obtained via network from a third-party service provide, the traffic information pertaining to at least one route to a location associated with a first task from the daily schedule, the at least one route being from at least one of: the location of the field professional or a location of a second task from the daily schedule, the second task being scheduled to be performed prior to the first task and performing the identifying, assigning, and unassigning steps based thereon, as recited and arranged in an ordered combination along with the other limitations of claims 1/16/20, operate in combination to integrate the abstract idea into a practical application by applying the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims are not “directed to” the abstract idea itself, but to a practical application thereof.  Accordingly, when evaluated under Step 2A Prong Two of the eligibility inquiry, the claims are not directed to an abstract idea.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chafle et al. (US 2011/0015963):  discloses real-time enterprise workforce management features, which can include dynamic appointment scheduling (paragraph 20).
Trask (US Patent No. 5,945,919):  discloses a dispatcher free vehicle allocation system for monitoring mobile resources and automatically scheduling tasks to performed.
ClickSoftware and Syclo Announce Partnership to Deliver Rapid Deployment Scheduling Solution for Asset Management Applications. PR Newswire [New York] 12 Sep 2005: 1.:  discloses automated mobile computing and scheduling optimization features, including tools for planning work, dispatching assignments, and managing conflicts.
ERP Software helps optimize mobile workforce management.  Product News Network: NA. Thomas Industrial Network, Inc. (Oct 29, 2014):  discloses intelligent scheduling tools providing the ability to manage capacity by optimizing resources and routes for a day/week/month, update tasks, minimize travel and maximize productivity, and track progress of field workers.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Examiner, Art Unit 3683
08/25/2022